DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 100 and 103-116 are pending.  Claims 97-99 and 101-102 were canceled in the Reply filed 12/10/2021.  The scope of all claims was altered by the amendments to claim 100 as filed 12/10/2021.  Claims 113-116 are rejoined and now examined.  Claims 100 and 103-116 are presently examined. 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 97-100 and 103-112) and the species of SEQ ID NO: 37 in the reply filed on 8/25/2021 was previously acknowledged.
Following an extensive search and examination, the originally elected species of SEQ ID NO: 37 was deemed free of the prior art.  Per MPEP § 803.02, the non-elected species of SEQ ID NOs: 31 and 45 were also subsequently deemed free of the prior art.  In the Action mailed 9/10/2021, Examination was then extended to the non-elected species of ACE2-Fc Chimeric fusions as taught by Liu, which was subsequently deemed obvious and/or anticipated in view of the prior art.  The prior art of Liu was overcome by amendments filed 12/10/2021, which limited the amended claim scope to embodiments comprising instant SEQ ID NOs: 31, 37, or 45 (see, e.g., amended claim 100).  Accordingly, examination was extended to the genus of amended 
Accordingly, no prior art rejections under 35 USC 102 or 35 USC 103 persist on the instant record.  However, the amendments filed 12/10/2021 altered the claim scope and also changed the dependency of all dependent claims from amended claim 100.  These amendments have raised additional issues under 35 USC § 112, which are identified below. 
	Claims 100 and 103-116 are presently considered. 

Information Disclosure Statement
	The IDS filed 8/25/2021 is acknowledged and presently considered.

Interview
	The Examiner called and identified allowable subject matter with the Attorney of Record, and amendments that would place the application in form for allowance (see interview summary, attached).  However, Applicant requested an Action be mailed out, resulting in the instant action.

Priority
	Priority to US Provisional Application 63/050,473 as filed 7/10/2020 is acknowledged. 

Claim Objections
Claim 114 is objected to because of the following informalities:  
Claim 114 contains superfluous language and unusual phrasing (i.e., “the use of an”).  The recitation of an intended portion of the respiratory tract targeted is superfluous in view of the 
114. The method of claim 113, wherein the pharmaceutical composition is administered by inhaler, by intra-nasal spray, or 
The unusual phrasing and superfluous language should be removed or replaced to enhance claim clarity and avoid confusion.  
Appropriate correction is required.

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
As amended, the independent claim is now claim 100, which recites:
Claim 100. A[[The]] recombinant polypeptide comprising:
a) an immunoglobulin (Ig) Fc fragment;
b) a first viral receptor, wherein the receptor is angiotensin converting enzyme 2 (ACE2) or fragment thereof; and
c) a second viral receptor;
wherein the polypeptide 
Amended claim 100 is interpreted as discussed below.  As an initial matter, the amended language at amended claim 100(a), (b), and (c) is understood to be fully satisfied by the subsequent “wherein” clause requiring that “the polypeptide comprises an amino acid sequence see, e.g., Spec. filed 4/30/2021 at ¶¶[0171], [0178]), SEQ ID NO: 37 (a.k.a., “Ace2Fc-HS”; see, e.g., Spec. filed 4/30/2021 at ¶¶[0179], [0184]), and SEQ ID NO: 45 (a.k.a., “P61Fc-HS”; see, e.g., Spec. filed 4/30/2021 at ¶¶[0185], [0192]); wherein the descriptions identify that each structure contains 
(i) an immunoglobulin (Ig) Fc fragment corresponding to instant SEQ ID NO: 28, which satisfies amended claim 100(a); 
(ii) a first viral receptor of Ace2 or a fragment thereof corresponding to either SEQ ID NO: 26, 34, or the combination of SEQ ID NOs: 40 and 42, which satisfies amended claim 100(b); and
(iii) a second viral receptor of heparan sulfate (HS) corresponding to the sequence of instant SEQ ID NO: 30, which satisfies amended claim 100(c).
Therefore, amended claim 100(a), 100(b), and 100(c) appears to contain superfluous language that is fully satisfied by the structural limitations set forth at the final two lines of amended claim 100.  
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
A “recombinant polypeptide” is not explicitly defined on record, but is reasonably inferred to encompass polypeptides produced by routine methods involving the introduction of exogenous polynucleotides into a cell (see, e.g., Spec. filed 4/30/2021 at ¶[0294]), or to otherwise imply that the claimed polypeptide does not occur naturally (id).
fragment” is undefined on record.  However, claim 102(b) is understood to be fully satisfied by all embodiments comprising SEQ ID NO: 31, 37, or 45 as explained above.  If Applicant means for “fragment” to be functionally defined to only include some, but not all fragments, such functional limitations must be placed in the pending claims1.  
An “immunoglobulin (Ig) Fc fragment” is understood to be satisfied by any polypeptide sequence comprising at least SEQ ID NO: 31, 37, or 45 as explained above.
A “viral receptor” is undefined on record, but is understood to be capable of binding to some portion of a virus, such as a viral envelope protein (see, e.g., Spec. filed 4/30/2021 at ¶¶[0005],[0331], noting that ACE2 is a polypeptide, but sialic acid is a class of sugar molecule).  The limitation at amended claims 105 and 106 are understood to be fully satisfied by all embodiments satisfying instant claim 100.  Accordingly, all compounds comprising at least instant SEQ ID NO: 31, 37, or 45 is understood to fully satisfy the limitations of instant claims 105 and 106. 
An “ACE2 or fragment thereof” is interpreted in view of “fragment” as identified above, and “ACE2” as set forth in the original disclosure (see, e.g., Spec. filed 4/30/2021 at ¶[0291]).  Accordingly, the phrase “ACE2 or fragment thereof” is understood to be fully satisfied by any polypeptide sequence comprising at least SEQ ID NO: 31, 37, or 45 as explained above.
Regarding amended claim 104, Examiner notes that support for adding streptavidin to embodiments within the scope of 100 is understood in view of the disclosure at paragraphs ¶¶[0012]-[0015] in the Specification filed 4/30/2021.
Additional claim interpretations are set forth below.

Withdrawn Claim Rejections
All previous claim rejections are withdrawn in view of the substantial amendments filed 12/10/2021.

New Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 103 and 107-111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 103 recites the limitation "further comprising a sulfated polysaccharide", which is identified in claim 107 to include “heparan sulfate (HS)”.  However, each of SEQ ID NOs: 31, 37, and 45 already comprise a heparan sulfate (HS) portion corresponding to the sequence of instant SEQ ID NO: 30 (see, e.g., Spec. filed 4/30/2021 at ¶¶[0171], [0178], [0179], [0184], [0185], and [0192]).  Therefore, it is prima facie unclear if the “further comprising language” is meant to refer to the existing heparan sulfate (HS) portion present in the constructs of amended claim 100 (note: the dependency of claim 103 was changed in the most recent action), or if the phrase “further” was meant to define a novel subgenus of embodiments comprising a second e.g., a second heparan sulfate (HS) portion).  This is pertinent because (i) if claim 103 refers to the existing heparan sulfate (HS) portion of instant SEQ ID NOs: 31, 37, and 45, then claim 103 fails to further limit the scope of claim 100 and is properly rejected under 35 USC 112(d); however, (ii) if claim 103 refers to a second heparan sulfate (HS) portion, then claim 103 is properly rejected under 35 USC 112(a) as directed to new matter.
Claims 107-111 depend from indefinite claim 103. If claim 103 refers to a second sulfated polysaccharide in addition to the “heparan sulfate (HS)” already present within the structures of SEQ ID NOs: 31, 37, or 45 (see, e.g., Spec. filed 4/30/2021 at ¶¶[0171], [0178], [0179], [0184], [0185], and [0192]), then claims 107-111 are rejected for lack of antecedent basis for reference to “heparan sulfate (HS)” (claim 107), “HSPG” (claims 108-109), “sulfation sites” (claims 109-110), and “the SGD motif” (claims 110-111), because each of these terms is fully satisfied by (and therefore another copy exists) by the “heparan sulfate (HS)” already present within the structures of SEQ ID NOs: 31, 37, or 45.
In addition, claims 107-111 depend from indefinite claim 103, and are rejected as indefinite because they depend from an indefinite base claim and do not clarify or address the indefiniteness of the base claim.
Accordingly, claims 103 and 107-111 are rejected.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 103 and 105-111 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 103 has been rejected under 35 USC § 112(b) as indefinite. For purposes of the instant rejection, claim 103 is understood to refer to the sulfated polysaccharide, and more specifically the heparan sulfate (HS), and more specifically the HSPG corresponding to instant SEQ ID NO: 30 (“HS24”), which is already present in the required structure of amended claim 100 corresponding to SEQ ID NO: 31, 37, or 45.  This structure “HS24” existing in the structure of SEQ ID NO: 31, 37, or 45 is understood to fully satisfy all limitations set forth at claims 103 and claims 107-111.  Accordingly, claims 103 and 107-111 are rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Alternatively, if claim 103 refers to the heparan sulfate (HS) portion of instant SEQ ID NOs: 31, 37, or 45, and the structures do not satisfy claims 108-111, then the claims would still be rejected as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Accordingly, claims 103 and 107-111 are rejected under 35 USC § 112(d).
Claims 105-106 depend from instantly amended claim 100.  As amended, claim 100 is limited to embodiments comprising the structures corresponding to SEQ ID NO: 31, 37, or 45.  Instant claims 105-106 are understood to recite “wherein” clauses that are necessarily satisfied by all embodiments within the scope of instant claim 1 (i.e., all embodiments comprising instant SEQ ID NOs: 31, 37, or 45). This is reasonable, because claims 105-106 do not any 
Accordingly, claims 103 and 105-111 are rejected under 35 USC § 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 103 and 107-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The applicable claim interpretation has been set forth in a separate section above, and that discussion is incorporated herein.  Claim 103 has been rejected under 35 USC § 112(b) as indefinite. For purposes of the instant rejection, claim 103 is understood to refer to and require a second sulfated polysaccharide.  Claims 107-111 depend directly or indirectly upon claim 103, which depends from instantly amended claim 100.
It is the Examiner’s position that the subgenus of embodiments comprising embodiments comprising the structures of instant SEQ ID NOs: 31, 37, and 45 and additionally comprising a second sulfated polysaccharide constitutes new matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention. 
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
Lack of literal Support
Claims 103 and 107-111 were amended in the Reply filed 12/10/2021, and the amended claims do not literally appear in the originally-filed disclosure.
No literal disclosure corresponding to structures of SEQ ID NOs: 31, 37, and 45 modified to comprise a second sulfated polysaccharide appears on record (e.g., phrases such as “second HS”, “second sulfated polysaccharide”, etc. do not appear on record).
Therefore, the amended claims do not literally appear in the originally filed disclosure in the manner instantly claimed (i.e., in combination with the limitations of independent claim 100).
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).
Zero disclosures have been identified on record corresponding to any subgenus of embodiments possessing the structures encompassed by instant claims 103 or 107-111, wherein an embodiment comprises SEQ ID NOs: 31, 37, and 45 and additionally comprises second sulfated polysaccharide.  
Zero embodiments of any compounds that comprise SEQ ID NOs: 31, 37, or 45 and additionally comprise a second sulfated polysaccharide were specifically discussed, shown, or reduced to practice on record.
MPEP § 2163.05(II) discusses changes involving subgeneric terminology.  Notably, In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972), is informative, and states that "[w]hatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads" (emphasis added)).  Here, the situation is more extreme than that addressed in In re Smith because the subgenus of structures having two separate and distinct sulfated polysaccharide moieties is not literally or implicitly disclosed on record at all and additionally zero species reading upon it were disclosed.  Therefore, “it cannot be said that such a subgenus is necessarily described by a genus encompassing it and [zero] species upon which it reads”.

Applicant’s Identification of Supporting Disclosures
Although Applicant directed Examiner to “at least in the claims as originally filed” in support of the amended claim scope (see, e.g., Reply filed 12/10/2021 at 7 at §A).  However, the originally filed claims do not recite nor mention embodiments comprising the structures of instant SEQ ID NOs: 31, 37, and 45 and additionally comprising a second sulfated polysaccharide.  Accordingly, the disclosures identified by the Applicant fail to provide support for the amended and pending claim scope. 
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  Furthermore, the combination of limitations set forth in the instant claims was not disclosed in the originally filed disclosure as an integrated whole. This is pertinent because the applicable test under 35 USC 112 is not whether a person of skill in the art could isolate and combine individual aspects from various embodiments in the specifications or disjointed disclosure to arrive at the claimed invention.  Instead, the pertinent issue is whether or not the claimed invention, as an integrated whole, is supported by the original disclosure (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013, explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).   Accordingly, the content of the application as filed must not be considered to be a individual features pertaining to separate embodiments can be arbitrarily combined in any arrangement imaginable in order to create a novel combination, which was not described in its entirety on record.  If such disjointed combinations were capable of satisfying the written description requirement, the requirement could be routinely circumvented by simply attaching an encyclopedia to a patent application. Here, as explained above, the invention was not disclosed as an integrated whole literally, implicitly, or inherently.
Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Like in In re Smith, here the disclosure of a vast genus and zero species within the subgenus of instant claims 103 and 107-111, combined with zero guidance regarding a second sulfated polysaccharide, cannot be said to provide support for the narrow subgenus encompassed by instant amended claims 103 and 107-111.
Accordingly, claims 103 and 107-111 are rejected.

Claim Rejections - 35 USC § 112(a), Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 113-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of a SARS-CoV or SARS CoV-2 infection, does not reasonably provide enablement for the “preventing” a SARS-CoV or SARS CoV-2 infection or for the use of heparin to prevent entry of SARS-CoV or SARS CoV-2 into a host cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The applicable legal standards for enablement are discussed at MPEP § 2164 and the specific legal standards relevant to determinations regarding the scope of enablement are set forth at MPEP § 2164.08.  MPEP § 2164 identifies the following relevant factors for determining “undue” experimentation: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.”  
Brief Statement of the Issue
Amended claims 113-116 read upon methods of “preventing” infection, including “preventing” entry of a virus into a host cell using any amount of heparin (see, e.g., claims 113 and 116).  The use of the term “preventing” at claim 113 and “prevents” at claim 116 creates scope of enablement issues as explained below, because prevention is typically not possible.
Nature of the invention and Breadth of the Claims
In the instant case, the invention is a method, which includes completely “preventing” a SARS-CoV or SARS CoV-2 infection as well as a method “wherein” the use of any amount of heparin is sufficient to prevent entry of SARS-CoV or SARS CoV-2 into a host cell.
The breadth of the independent claim is substantial.  Specifically, the term “infection” is undefined on record. Here, “infection” is reasonably understood to be “the state produced by the establishment of one or more pathogenic agents (such as . . . viruses) in or on the body of a suitable host” (see, e.g., “infection”, Merriam-webster.com, 5 pages, Jan. 2022, also available at https://www.merriam-webster.com/‌dictionary/‌infection (last visited 1/24/2022)).  Therefore, “one . . pathogenic agent (such as ....viruses)” inside of a patient’s body (lungs, blood, mouth, etc.) may reasonably constitute an “infection”.  It is prima facie unknown how the claimed methods can “prevent” taking in one viral molecule while breathing.
The breadth of the dependent claim 116 is substantial.  Specifically, claims 115-116 fail to recite or require a minimum effective level of heparin that must be administered to “prevent[] entry” of a viral pathogenic agent into a host cell.  Therefore, as written, the claim encompasses either (i) all possible non-zero amounts (assuming claim 116 does not recite a functional limitation), or (ii) implicitly requires some unknown amount sufficient to “prevent” entry into a host cell (assuming claim 116 does recite a functional limitation).  The specification does not provide a structure/function definition or provide any credible evidence establishing that any dosage of heparin is either sufficient or insufficient to “prevent” entry as recited at instant claim 116, and therefore claim 116 is not reasonably understood to recite an implicit functional limitation requiring some unknown and unspecified minimum amount of heparin.  Rather, as 
In addition, it is understood that “SARS-CoV” and “SARS CoV-2” broadly encompass all possible variants of each virus, including variants that may contain one or more mutations at the spike protein or at other positions (see, e.g., Spec. filed 4/30/2021 at ¶[0386], discussing the existence of “specific variant[s]” of SARS-CoV).
Therefore, the breadth of the claims is substantial and highly varied.
Level of Skill in the Art
Although the level of skill in the art is high, the predictability is very low because whole organism medical treatment is subject to high variability based upon subject age, weight, gender, and health.  Furthermore, it is generally unknown how to “prevent” infection or to determine, de novo, the minimum amount of a compound necessary to “prevent” entry into a host cell as presently claimed.  Furthermore, different strains of SARS-CoV or SARS CoV-2 may cause different levels of infection in different patient populations.  Accordingly, substantial guidance is required to establish “prevention” commensurate in scope with these claims.
State of the Prior Art
The prior art is silent regarding the claimed inventions depending from instant claim 100 and 112.
However, the prior art recognizes that an “infection” is reasonably understood to be “the state produced by the establishment of one or more pathogenic agents (such as . . . viruses) in or on the body of a suitable host” (see, e.g., “infection”, Merriam-webster.com, 5 pages, Jan. 2022, also available at https://www.merriam-webster.com/‌dictionary/‌infection (last visited 1/24/2022)).  Therefore, “one . . pathogenic agent (such as ....viruses)” inside of a patient’s body prima facie unknown how the claimed methods can “prevent” such “infection”, because simply breathing could cause “one . . pathogenic agent (such as ....viruses)” to be “in or on the body of a suitable host”, and therefore “infected”.  Accordingly, in the absence of substantial guidance, it is not credible to allege that such novel therapeutic compounds could “prevent” all possible “infections” of all possible strains of SARS-CoV or SARS CoV-2 as presently claimed.
Regarding instant claim 116, the claims fail to recite or require any minimum therapeutic amount of heparin.  This is pertinent because Heparin already naturally occurs in humans, and humans have suffered from viral infections for >>decades, including infections of SARS-CoV and SARS-CoV2; therefore heparin, as presently claimed without any minimal amount recited, cannot credibly “prevent” viral infections at all dose ranges encompassed by the pending claims. Accordingly, in the absence of substantial guidance, it is not credible to allege that heparin is capable of preventing entry of all possible strains of SARS-CoV or SARS CoV-2 into all possible host cells as presently claimed.
Direction Provided by Inventor and Existence of Working Examples
Regarding claim 113 and “prevention” of infection: The instant disclosure provides no reduction to practice showing a single compound capable of preventing SARS-CoV or SARS CoV-2 infection in a subject as recited at instant claim 113.  The closest example appears to be Example 23, using a pseudovirus infection in cell culture measured by Luc activity (see, e.g., Spec. filed 4/30/2021 at ¶¶[0386], Fig. 30B, Fig. 31A, Fig. 34).  This is not an art-recognized model of the prevention of infection of a whole organism or of prophylactic treatment because the model begins with an existing infection (see, e.g., instant Figures 30B and 34, noting that the experiments show treatment of a pre-existing infection).  Furthermore, given the lack of 
Regarding claim 116 and “prevention” using Heparin:  Example 13 (see, e.g., Spec. filed 4/30/2021 at ¶¶[0334]-[0339]) pertains to a modified Fc-HS molecule rather than art-recognized and defined “heparin” as presently claimed. An Fc-HS molecule is not recited in the pending claims.  Examiner notes that at Example 18, the efficiency of Heparin in inhibiting a SARS-CoV-2 infection is actually tested (see, e.g., Spec. filed 4/30/2021 at ¶[0375], Fig. 22).  Critically, at the highest amount tested, infection was not prevented (see id. at Fig. 22). Examiner notes that at Example 21, the efficiency of Heparin in inhibiting a SARS-CoV infection is actually tested (see, e.g., Spec. filed 4/30/2021 at ¶[0378], Fig. 23).  Critically, at the highest amount tested, infection was not prevented and was not reduced below 20% at any dose tested (see id. at Fig. 23).  Therefore, the evidence of record actually contradicts the scope of instant claim 116 since no amount of heparin tested appears to “prevent” entry as claimed, but instead “treats” and “reduces” infection.
Notably, a single “variant” of SARS-CoV or SARS CoV-2 was tested (see, e.g., Spec. filed 4/30/2021 at ¶[0386]), but not all variants commensurate in scope with the pending claim scope.
Therefore, the amount of guidance provided by the originally filed disclosure is minimal.  In sum, the evidence of record does not support a determination that the claimed invention could reasonably be utilized to “prevent” infection or that heparin can completely “prevent” entry of SARS-CoV or SARS CoV-2 into all host cells at any concentration.
Quantity of Experimentation Needed to Make or use the Invention
The guidance provided in the originally-filed disclosure is limited and does not evidence that prevention as recited at claims 113 and 116 is possible as discussed above. 
The discovery of a method of prevention commensurate in scope with the instant claims would require and constitute a novel discovery because the record suggests that prevention of all possible infections of all possible strains of SARS-CoV or SARS CoV-2 in all possible subjects and in all possible host cells as presently claimed, is unknown in the art.  Therefore, at the time of filing, an artisan would reasonably doubt that such activity was possible to achieve in the absence of credible and substantial guidance.  No such credible and substantial guidance has been set forth on record.  Therefore, an artisan would be unduly burdened to actually either discover a novel invention, or be burdened to actually identify the limited structures, dosages, subjects, and specific workable strains capable of satisfying the requirements of claims 113-116; however, such a set of parameters may not actually exist or be possible. 
Conclusion
Therefore, in view of the originally filed disclosure, the disclosure fails to provide guidance regarding the conditions necessary (if possible) that actually results in prevention of infection commensurate in scope with claims 113-116.  Furthermore, Applicant has failed to address the concerns raised in the prior art and in the instant specification. In conclusion, the record establishes that an artisan would be burdened with undue experimentation to practice the instant invention commensurate in scope with the instant claims.
Accordingly, the full scope of claims 113-116 are not enabled, and therefore the claims are rejected.

Allowable Subject Matter
Claims 100, 104, and 112 are allowable.
Claims 113-115 could be placed in form for allowance with the following amendments:
113. A method of 

114. The method of claim 113, wherein the pharmaceutical composition is administered by inhaler, by intra-nasal spray, or 

115. The method of claim 113, further comprising administration of heparin.
The Application could be placed in form for allowance by making the amendments to claims 113 and 114 as identified above, and by canceling claims 103, 105-111, and 116.  Such amendments would result in the allowability of claims 100, 104, and 112-115.

Response to Arguments
Applicant’s arguments with respect to the pending and amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (Novel ACE2-Fc chimeric fusion provides long-lasting hypertension control and organ protection in mouse models of systemic renin angiotensin system activation, Kidney International, vol. 94:114-125 (April 22, 2018); cited in Restriction mailed 6/25/2021; hereafter “Liu”) teaches and discloses ACE2-Fc chimeric fusions, which comprise an Fc immunoglobulin region, and a first viral receptor, which is ACE2 (see, e.g., Liu at title, abs, Fig. 1 on 115, 119 at col II).  The ACE2-Fc chimeric fusion was tested under pharmaceutically relevant conditions, and is therefore understood to have been reduced to practice with a pharmaceutically acceptable carrier (see, e.g., Liu at Figure 1(b) and (c), Table 1 on 116, Figure 2 on 116, Figure 3 on 117, Fig. 5 on 119, passim).  
Azadi et al. (Comprehensive characterization of N- and O- glycosylation of SARSCoV-2 human receptor angiotensin converting enzyme 2, BioRxiv.org, pages 1-32 (May 2, 2020); cited in Restriction mailed 6/25/2021; hereafter “Azadi”) explains that ACE2-Fc would be understood to necessarily and inherently contain N-linked glycans following recombinant production in HEK293 cells (see Liu at 115 at col II at 1st partial ¶; see also Azadi at 5 at § Results §§ Mapping, noting that a HEK293 expression system was used).  Specifically, Azadi identifies that ACE2 contains sialylated glycans on multiple sites of ACE2 (see, e.g., Azadi at 4-5 at bridging ¶, 5-6 at bridging ¶, 7-8 at bridging ¶, 8 at final ¶, Fig. 2 on 23, Fig. 5 on 26), and that ACE2 in mice and other organisms retain the N-glycosylation sites.  
US2018/0230447 A1 (Aug. 16, 2018; Batlle et al.; cited in previous action) identifies an art-recognized problem in the prior art, namely the need “to circumvent the limited half-life” of ACE2 and ACE2 variants in blood, and identifies an art-recognized solution, namely fusing ACE2 with half-life increasing moieties such as the Fc region of human IgG1 (see, e.g., US’447 at ¶[0127]-[0128], claim 7).  The reference teaches and discloses ACE2-Fc (see, e.g., US’447 at see, e.g., US’447 at ¶¶[0127]-[0129], claims 1, 15, and 16-19). The reference identifies that the ACE2 compound may include various features and variations (see, e.g., US’447 at ¶¶[0040]-[0043], [0048]-0053], passim), and explicitly teaches and discloses that the ACE2 component may contain amino acid modifications in the form of N-glycosylation (see, e.g., US’447 at ¶[0048]).  Therefore, an artisan would be motivated to utilize, simply substitute, or otherwise combine glycosylated ACE2 in the disclosed prior art invention of ACE2-Fc.
US2018/0289779 A1 (Schuster et al.; Oct. 11, 2018; cited in previous action) is directed to glycosylated ACE2 polypeptides (see, e.g., US’779 at abs).  Specifically, US’779 identifies that ACE2 polypeptides are therapeutic compounds (see, e.g., US’779 at ¶[0003]), and informs artisans that ACE2 contains multiple N-glycosylation sites (id. at ¶[0007]).  The glycosylation sites are pertinent because US’779 identifies that non-glycosylated ACE2 is undesirable because it has “low solubility, tends towards aggregation, is more immunogenic and has a shortened half time” (see, e.g., US’779 at ¶[0007]; see also id. at ¶¶[0130]-[0131]).  Accordingly, an artisan would readily appreciate that glycosylated ACE2 is more desirable because it would be expected not to exhibit such undesirable characteristics.  Critically, US’779 directs artisans to a preferred embodiment of ACE2, which is a recombinant glycosylated ACE2 polypeptide having at least 10 sialic acid residues (see, e.g., US’779 at ¶¶[0008]-[0009]; see also US’779 at ¶¶[0038]-[0047]).  US’779 reasonably inform artisans that such compounds may be utilized in pharmaceutical compositions suitable for use in the treatment of diseases (see, e.g., US’779 at ¶[0078]).

Conclusion
Claims 100, 104, and 112 are allowable.
Claims 103, 105-111, and 113-116 are rejected.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant is advised that amendments attempting to functionally limit the scope of “fragment” may necessitate rejections under 35 USC § 112 in the absence of any identified structure/function relationship that would reasonably permit an artisan to identity, a priori, fragments that satisfy the functional limitation.